Citation Nr: 1311162	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  10-47 164	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for amyotrophic lateral sclerosis (ALS).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 









INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from March 1963 to March 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In the Veteran's file, there is reference to private and VA medical records as well as records of the Social Security Administration (SSA) that pertain to the claim that have not yet been obtained and further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf, the records from: 







* The Neurology Department of the University of Kentucky, in Lexington, Kentucky , including the treatment records of Dr. Edward Kasarkis Jr., Professor of Neurology);  

* Dr. Malcolm H. King, 2301 Lexington Avenue, Ashland, KY 41101; 

* Dr. S. Douglas Deitch, 2301 Lexington Avenue, Suite 310, Ashland, KY 41101; and, 

* The Cardinal Hill Rehabilitation Center.


2.  Obtain records from the Huntington VA Medical Center. 

3.  Obtain records from the Social Security Administration. 

4.  After the development is completed, adjudicate the claim of service connection for ALS.  38 C.F.R. § 3.318.  If the benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



